DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-27, 30-33, and 37-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoebel et al (US 2005/0040147) in view of Poullos et al (US 5,409,537) and Tuttle (US 4,078,165).
Referring to claim 21, 30 and 37, Hoebel et al teaches an adaptive control system comprising: a thermal imaging camera ([0044]); a processor; and a memory containing instructions that, when executed by the processor, control the processor to: control the thermal imaging camera to capture thermal image data of a temperature of a melt pool of a material; estimate a temperature of the melt pool based on at least a portion of the captured thermal image data ([0037]-[0058] teaches capturing an optical signal from a melt pool and a microprocessor controller for controlling the laser based on temperature information). Hoebel et al teaches directional solidification of a nickel 2 laser ([0035]-[0037]), which clearly suggests a concentrated energy source configured to selectively melt a material. 
Hoebel et al does not teach a processor determine a difference of the estimated temperature of the melt pool and a desired temperature, and adjust a power of the concentrated energy source to adjust the temperature of the melt toward a desired temperature.
In a laser system, Poullos et al teaches a laser system LS1, an IR camera and IR thermal image processor 12 with a central processing unit (CPU) where software interprets the data, and a thermal feedback sensor for controlling the temperature to a target level by controlling laser power (col 4, ln 1-68; col 5, ln 1-68, col 6, ln 1-68; col 7, ln 1-68 and col 12, ln 1-68), which clearly suggests a processor determines a difference of the estimated temperature of the melt pool and a desired temperature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Hoebel et al by using the CPU with a thermal feedback sensor, as taught by Poullos et al, to control the laser power to maintain the melt pool at a desired temperature.
The combination of Hoebel et al and Poullos et al does not teach a smoke extraction system and control the smoke extraction system to reduce smoke accumulation. 
In a laser melting apparatus, Tuttle teaches a laser apparatus 10 comprising a laser source, such as a CO2 laser, for melting typical workpiece materials, such as titanium, steel, nickel/steel alloys, plastics, boron etc, and a laser enclosure 18 including an exhaust or suction means 26 such that substantially all of the smoke, debris and 26 with essentially no scattering of such debris to prevent interference with the optics of the laser system (col 2, ln 35-68; col 3, ln 1-67; col 4, ln 45 to col 6, ln 15; Fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hoebel et al and Poullos et al by including an exhaust means for removal of smoke, as taught by Tuttle, and using the processor of Hoebel et al to control the exhaust means to reduce smoke and other debris, to prevent inte ference with the laser system (Tuttle col 6, ln 1-15)..  
Referring to claim 22, the combination of Hoebel et al, Poullos et al and Tuttle teaches the instructions, when executed by the processor, control the processor to estimate the temperature of the melt pool based on the captured thermal image data and an emissivity of the material. (Poullos a thermal feedback sensor is adjusted based on emissivity and controlling temperature col 12, ln 1-68).
Referring to claim 23, the combination of Hoebel et al, Poullos et al and Tuttle teaches a scanning laser configured to create the melt pool of the material and adjusting the scanning speed based on information collected by the camera (Poullos teaches a scanning laser col 5, ln 60 to col 6, ln 45; Hoebel [0021]).
Referring to claim 24, 31 and 39, the combination of Hoebel et al, Poullos et al and Tuttle teaches a smoke extraction system comprising laser enclosure with a gas introduction system for blowing all smoke from the work area and an exhaust means for withdrawing all debris from the area (Tuttle col 5, ln 1-67), which clearly suggests the smoke extraction system creates convective currents above the melt pool.

Referring to claim 27, 33 and 40, the combination of Hoebel et al, Poullos et al and Tuttle teaches a control system with a feedback circuit to adjust the power (Abstract).

Claim 28 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoebel et al (US 2005/0040147) in view of Poullos et al (US 5,409,537) and Tuttle (US 4,078,165), as applied to claim 21-27, 30-33, and 37-40 above, and further in view of Kruth et al (US 2009/0206065).
The combination of Hoebel et al, Poullos et al and Tuttle teaches all of the limitations of claim 28 and 34, as discussed above, except the combination of Hoebel et al, Poullos et al and Tuttle does not explicitly teach adjust a scanning speed of the scanning laser to adjust the size of the melt pool toward a desired size.
In a method of laser processing with feedback control, Kruth et al teaches a detector (camera) for providing images of a melt zone and a signal reflecting a geometric quantity (size/shape) of the melt zone is used in the feedback controller to adjust the scanning parameter (laser power, laser spot size, scanning velocity) of the laser beam to maintain the geometric quantity of a melt zone at a constant level (Abstract; [0016]-[0024], [0034]-[0038], [0048], [0066]).

Referring to claim 28 and 34, the combination of Hoebel et al, Poullos et al, Tuttle and Kruth et al teaches maintaining the shape of the melt zone and scanning the substrate in a pattern and adjusting the rate of the scan pattern (Poullos et al col 6, ln 1-68; col 9, ln 1-68; col 10, ln 1-68).

Claim 29 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoebel et al (US 2005/0040147) in view of Poullos et al (US 5,409,537), Tuttle (US 4,078,165), and Kruth et al (US 2009/0206065), as applied to claim 21-28, 30-34, and 37-40  above, and further in view of Kinsman et al (US 5,517,420).
The combination of Hoebel et al, Poullos et al, Tuttle and Kruth et al teaches all of the limitations of claim 29 and 35, as discussed above, except the combination of Hoebel et al and Poullos et al does not explicitly teach a strobe light, wherein the instructions, when executed by the processor, further control the processor to: control the strobe light to repeatedly illuminate the melt pool; and control the machine vision camera to capture the visual image data of the melt pool in synchronization with the strobe light.
In a method of laser control, Kinsman et al teaches a strobed laser camera system may be used to study the laser beam-material interaction zone, and a vision 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Hoebel et al, Poullos et al, Tuttle and Kruth et al by providing a strobe and to control the strobe light to repeatedly illuminate the melt pool; and control the machine vision camera to capture the visual image data of the melt pool in synchronization with the strobe light, as taught by Kinsman et al, to study the melt zone, as taught by Kinsman et al.

Claim 36  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoebel et al (US 2005/0040147) in view of Poullos et al (US 5,409,537), Tuttle (US 4,078,165) and Kruth et al (US 2009/0206065), as applied to claim 21-28, 30-34, and 37-40  above, and further in view of Shen et al (US 2003/0059334).
The combination of Hoebel et al, Poullos et al, Tuttle and Kruth et al teaches all of the limitations of claim 36, as discussed above, except the combination of Hoebel et al, Poullos et al, Tuttle and Kruth et al does not explicitly teach to filter a wavelength corresponding to the laser from the image data to reduce an appearance of the laser within the visual image data; and estimate the size of the melt pool from the filtered visual image data.
In a method of laser processing, Shen et al teaches am optical system with a laser wavelength filter is used to exclude errors introduced by the laser when performing temperature detection ([0028]).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714